Exhibit 10.7

Prepared by, and after recording
return to:


PNC Bank, National Association
26901 Agoura Rd., Suite 200
Calabasas Hills, California 91301
PNC Loan No. 310230488
Fannie Mae No. 867502
MULTIFAMILY MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT
AND FIXTURE FILING
(ILLINOIS)
THIS SECURITY INSTRUMENT IS NOT TO BE USED FOR
MULTIFAMILY PROPERTIES CONTAINING FIVE (5) OR SIX (6)
RESIDENTIAL UNITS IF ANY RESIDENTIAL UNIT
IS OWNER-OCCUPIED PROPERTY





--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE
1.
DEFINED TERMS.    2

2.
SECURITY AGREEMENT; FIXTURE FILING.    6

3.
ASSIGNMENT OF LEASES AND RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION.    7

4.
PROTECTION OF LENDER’S SECURITY.    10

5.
NO OTHER INDEBTEDNESS AND MEZZANINE FINANCING.    12

6.
DEFAULT; ACCELERATION; REMEDIES.    13

7.
WAIVER OF STATUTE OF LIMITATIONS AND MARSHALING.    14

8.
WAIVER OF REDEMPTION; RIGHTS OF TENANTS.    15

9.
NOTICE.    16

10.
MORTGAGEE-IN-POSSESSION.    16

11.
RELEASE.    16

12.
GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.    17

13.
MISCELLANEOUS PROVISIONS.    17

14.
TIME IS OF THE ESSENCE.    18

15.
WAIVER OF TRIAL BY JURY.    18




--------------------------------------------------------------------------------



MULTIFAMILY MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND
FIXTURE FILING
This MULTIFAMILY MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (as amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Security Instrument”) dated as of April 12,
2012, is executed by SIR LINCOLN TOWER, LLC, a limited liability company
organized and existing under the laws of Illinois, as mortgagor (“Borrower”), to
and for the benefit of PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as mortgagee (“Lender”).
Borrower, in consideration of (i) the loan in the original principal amount of
$8,776,000.00 (the “Mortgage Loan”) evidenced by that certain Multifamily Note
dated as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender, which matures on May 1, 2019, (as amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Note”), and (ii) that certain Multifamily Loan and Security Agreement dated as
of the date of this Security Instrument, executed by and between Borrower and
Lender (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and to secure to Lender the repayment of
the Indebtedness (as defined in this Security Instrument), and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents (as defined in the Loan
Agreement), excluding the Environmental Indemnity Agreement (as defined in this
Security Instrument), irrevocably and unconditionally mortgages, grants,
assigns, remises, releases, warrants and conveys to Lender the Mortgaged
Property (as defined in this Security Instrument), including the real property
located in the County of Sangamon, State of Illinois, and described in Exhibit A
attached to this Security Instrument and incorporated by reference (the “Land”),
to have and to hold such Mortgaged Property unto Lender and Lender’s successors
and assigns, forever; Borrower hereby releasing, relinquishing and waiving, to
the fullest extent allowed by law, all rights and benefits, if any, under and by
virtue of the homestead exemption laws of the Property Jurisdiction (as defined
in this Security Instrument), if applicable.
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
assign, remise, release, warrant and convey the Mortgaged Property, and that the
Mortgaged Property is not encumbered by any Lien (as defined in this Security
Instrument) other than Permitted Encumbrances (as defined in this Security
Instrument). Borrower covenants that Borrower will warrant and defend the title
to the Mortgaged Property against all claims and demands other than Permitted
Encumbrances.
Borrower and Lender, by its acceptance hereof, each covenants and agrees as
follows:



--------------------------------------------------------------------------------



1.Defined Terms.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:
“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.
“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.
“Event of Default” has the meaning set forth in the Loan Agreement.
“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.
“Goods” means all goods which are used now or in the future in connection with
the ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;



--------------------------------------------------------------------------------



fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.
“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.
“Impositions” means
(a)    any water and sewer charges which, if not paid, may result in a lien on
all or any part of the Mortgaged Property;
(b)    the premiums for fire and other casualty insurance, liability insurance,
rent loss insurance and such other insurance as Lender may require under the
Loan Agreement;
(c)    Taxes; and
(d)    amounts for other charges and expenses which Lender at any time
reasonably deems necessary to protect the Mortgaged Property, to prevent the
imposition of liens on the Mortgaged Property, or otherwise to protect Lender’s
interests, all as reasonably determined from time to time by Lender.
“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.
“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, default interest, and
accrued interest as provided in the Loan Agreement and this Security Instrument,
advances, costs and expenses to perform the obligations of Borrower or to
protect the Mortgaged Property or the security of this Security Instrument, all
other monetary obligations of Borrower under the Loan Documents (other than the
Environmental Indemnity Agreement), including amounts due as a result of any
indemnification obligations, and any Enforcement Costs.
“Land” means the real property described in Exhibit A.
“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.



--------------------------------------------------------------------------------



“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.
“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest in and to all of the following:
(a)    the Land;
(b)    the Improvements;
(c)    the Personalty;
(d)    current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights‑of‑way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;
(e)    insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;
(f)    awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;
(g)    contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;
(h)    Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;
(i)    earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;



--------------------------------------------------------------------------------



(j)    Imposition Deposits;
(k)    refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);
(l)    tenant security deposits;
(m)    names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;
(n)    Collateral Accounts and all Collateral Account Funds;
(o)    products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and
(p)    all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.
“Permitted Encumbrance” means only the easements or restrictions listed in a
schedule of exceptions to coverage in the Title Policy and Taxes for the current
tax year that are not yet due and payable.
“Personalty” means all Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements now or in the future,
including operating agreements, surveys, plans and specifications and contracts
for architectural, engineering and construction services relating to the Land or
the Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.
“Prepayment Premium” has the meaning set forth in the Loan Agreement.
“Property Jurisdiction” means the jurisdiction in which the Land is located.
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy



--------------------------------------------------------------------------------



agreement (if any), parking fees, laundry and vending machine income and fees
and charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and tenant security
deposits.
“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.
“Title Policy” has the meaning set forth in the Loan Agreement.
“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.
“UCC Collateral” means any or all of that portion of the Mortgaged Property,
whether acquired now or in the future, in which a security interest may be
granted under the UCC.
2.Security Agreement; Fixture Filing.
(a)To secure to Lender, the repayment of the Indebtedness, and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents, Borrower hereby pledges,
assigns, and grants to Lender a continuing security interest in the UCC
Collateral. This Security Instrument constitutes a security agreement and a
financing statement under the UCC. This Security Instrument also constitutes a
financing statement pursuant to the terms of the UCC with respect to any part of
the Mortgaged Property that is or may become a Fixture under applicable law, and
will be recorded as a “fixture filing” in accordance with the UCC. Borrower
hereby authorizes Lender to file financing statements, continuation statements
and financing statement amendments in such form as Lender may require to perfect
or continue the perfection of this security interest without the signature of
Borrower. From and after the occurrence of an Event of Default, Lender shall
have the remedies of a secured party under the UCC, in addition to all remedies
provided by this Security Instrument existing under applicable law. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender’s other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower’s signature below which are the
addresses from which information on the security interest may be obtained.
(b)Borrower represents and warrants that: (1) Borrower maintains its chief
executive office at the location set forth after Borrower’s signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower’s state of incorporation,



--------------------------------------------------------------------------------



organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower’s exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower’s organizational identification
number, if applicable, is as set forth after Borrower’s signature below;
(6) Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof; (7) the UCC Collateral will not be
removed from the Mortgaged Property without the consent of Lender; and (8) no
financing statement covering any of the UCC Collateral or any proceeds thereof
is on file in any public office except pursuant hereto.
(c)All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.
3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.
(d)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Leases and Rents. It is the
intention of Borrower to establish present, absolute and irrevocable transfers
and assignments to Lender of all Leases and Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower. Borrower and Lender intend the assignments of Leases
and Rents to be effective immediately and to constitute absolute present
assignments, and not assignments for additional security only. Only for purposes
of giving effect to these absolute assignments of Leases and Rents, and for no
other purpose, the Leases and Rents shall not be deemed to be a part of the
Mortgaged Property. However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument.
(e)Until the occurrence of an Event of Default, but subject to the limitations
set forth in the Loan Documents, Borrower shall have a revocable license to
exercise all rights, power and authority granted to Borrower under the Leases
(including the right, power and authority to modify the terms of any Lease or
extend or terminate any Lease subject to the limitations set forth in the Loan
Documents), and to collect and receive all Rents, to hold all Rents in trust for
the benefit of Lender, and to apply all Rents to pay the Monthly Debt Service
Payments and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities and Impositions (to the extent not included in Imposition
Deposits), tenant



--------------------------------------------------------------------------------



improvements and other capital expenditures. So long as no Event of Default has
occurred, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender’s rights with respect to Rents under this Security Instrument.
(f)From and after the occurrence of an Event of Default, without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, the revocable license granted to
Borrower pursuant to Section 3(b) shall automatically terminate, and Lender
shall immediately have all rights, powers and authority granted to Borrower
under any Lease (including the right, power and authority to modify the terms of
any such Lease, or extend or terminate any such Lease) and, without notice,
Lender shall be entitled to all Rents as they become due and payable, including
Rents then due and unpaid. From and after the occurrence of an Event of Default,
Borrower authorizes Lender to collect, sue for and compromise Rents and directs
each tenant of the Mortgaged Property to pay all Rents to, or as directed by,
Lender, and Borrower shall, upon Borrower’s receipt of any Rents from any
sources, pay the total amount of such receipts to Lender. Although the foregoing
rights of Lender are self-effecting, at any time from and after the occurrence
of an Event of Default, Lender may make demand for all Rents, and Lender may
give, and Borrower hereby irrevocably authorizes Lender to give, notice to all
tenants of the Mortgaged Property instructing them to pay all Rents to Lender.
No tenant shall be obligated to inquire further as to the occurrence or
continuance of an Event of Default, and no tenant shall be obligated to pay to
Borrower any amounts that are actually paid to Lender in response to such a
notice. Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit.
(g)From and after the occurrence of an Event of Default, Lender may, regardless
of the adequacy of Lender’s security or the solvency of Borrower, and even in
the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.
(h)Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred, and
regardless of the adequacy of Lender’s security or Borrower’s solvency, and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in Section 3. If Lender elects to seek the appointment of a receiver for the
Mortgaged Property at any time after an Event of Default has occurred, Borrower,
by its execution of this Security Instrument, expressly consents



--------------------------------------------------------------------------------



to the appointment of such receiver, including the appointment of a receiver ex
parte, if permitted by applicable law. Borrower consents to shortened time
consideration of a motion to appoint a receiver. Lender or the receiver, as
applicable, shall be entitled to receive a reasonable fee for managing the
Mortgaged Property and such fee shall become an additional part of the
Indebtedness. Immediately upon appointment of a receiver or Lender’s entry upon
and taking possession and control of the Mortgaged Property, possession of the
Mortgaged Property and all documents, records (including records on electronic
or magnetic media), accounts, surveys, plans, and specifications relating to the
Mortgaged Property, and all security deposits and prepaid Rents, shall be
surrendered to Lender or the receiver, as applicable. If Lender takes possession
and control of the Mortgaged Property, Lender may exclude Borrower and its
representatives from the Mortgaged Property.
(i)The acceptance by Lender of the assignments of the Leases and Rents pursuant
to this Section 3 shall not at any time or in any event obligate Lender to take
any action under any Loan Document or to expend any money or to incur any
expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:
(1)obligated to perform any of the terms, covenants and conditions contained in
any Lease (or otherwise have any obligation with respect to any Lease);
(2)obligated to appear in or defend any action or proceeding relating to any
Lease or the Mortgaged Property; or
(3)responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property.
The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.
(j)Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.
4.Protection of Lender’s Security.



--------------------------------------------------------------------------------



(k)Advances, disbursements and expenditures made by Lender for the following
purposes, whether before and during a foreclosure, and at any time prior to
sale, and, where applicable, after sale, and during the pendency of any related
proceedings, for the following purposes, shall, in addition to those otherwise
authorized by this Security Instrument, constitute “Protective Advances”:
(4)all advances by Lender in accordance with the terms of this Security
Instrument to: (A) preserve or maintain, repair, restore or rebuild the
improvements upon the Mortgaged Property; (B) preserve the lien of this Security
Instrument or the priority thereof; or (C) enforce this Security Instrument, as
referred to in Subsection (b)(5) of Section 5/15‑1302 of the Illinois Mortgage
Foreclosure Law, 735 ILCS 5/15‑1101 et seq., as from time to time amended (the
“Act”);
(5)payments by Lender of: (A) when due, installments of principal, interest or
other obligations in accordance with the terms of any prior lien or encumbrance;
(B) when due, installments of real estate taxes and assessments, general and
special and all other taxes and assessments of any kind or nature whatsoever
which are assessed or imposed upon the mortgaged real estate or any part
thereof; (C) other obligations authorized by this Security Instrument; or
(D) with court approval, any other amounts in connection with other liens,
encumbrances or interests reasonably necessary to preserve the status of title
to the Mortgaged Property, as referred to in Section 5/15‑1505 of the Act;
(6)advances by Lender in settlement or compromise of any claims asserted by
claimants under any prior liens;
(7)reasonable attorneys’ fees and other costs incurred: (D) in connection with
the foreclosure of this Security Instrument as referred to in
Section 5/15‑1504(d)(2) and 5/15‑1510 of the Act; (E) in connection with any
action, suit or proceeding brought by or against Lender for the enforcement of
this Security Instrument or arising from the interest of Lender hereunder or
under any of the other Loan Documents; or (F) in the preparation for the
commencement or defense of any such foreclosure or other action;
(8)Lender’s fees and costs, including reasonable attorneys’ fees, arising
between the entry of judgment of foreclosure and the confirmation hearing as
referred to in Subsection (b)(1) of Section 5/15‑1508 of the Act;
(9)advances of any amount required to make up a deficiency in deposits for
installments of taxes and assessments and insurance premiums as may be
authorized by this Security Instrument;
(10)expenses deductible from proceeds of sale as referred to in Subsections (a)
and (b) of Section 5/15‑1512 of the Act; and
(11)expenses incurred and expenditures made by Lender for any one (1) or more



--------------------------------------------------------------------------------



of the following: (A) premiums for casualty and liability insurance paid by
Lender whether or not Lender or a receiver is in possession, if reasonably
required, in reasonable amounts, and all renewals thereof, without regard to the
limitation to maintaining of existing insurance in effect at the time any
receiver or mortgagee takes possession of the Mortgaged Property imposed by
Subsection (c)(1) of Section 5/15‑1704 of the Act; (B) repair or restoration of
damage or destruction in excess of available insurance proceeds or condemnation
awards; (C) payments required or deemed by Lender to be for the benefit of the
Mortgaged Property under any grant or declaration of easement, easement
agreement, agreement with any adjoining land owners or instruments creating
covenants or restrictions for the benefit of or affecting the Mortgaged
Property; (D) shared or common expense assessments payable to any association or
corporation in which the owner of the mortgaged real estate is a member in any
way affecting the Mortgaged Property; (E) pursuant to any lease or other
agreement for occupancy of the mortgaged real estate.
(l)All Protective Advances shall be so much additional Indebtedness, and shall
become immediately due and payable without notice and with interest thereon from
the date of the advance until paid at the Default Rate.
(m)This Security Instrument shall be a lien for all Protective Advances as to
subsequent purchasers and judgment creditors from the time this Security
Instrument is recorded pursuant to Subsection (b)(5) of Section 5/15‑1302 of the
Act.
(n)All Protective Advances shall, except to the extent, if any, that any of the
same is clearly contrary to or inconsistent with the provisions of the Act,
apply to and be included in the:
(4)determination of the amount of Indebtedness at any time;
(5)indebtedness found due and owing to Lender in the judgment of foreclosure and
any subsequent supplemental judgments, orders, adjudications or findings by the
court of any additional indebtedness becoming due after such entry of judgment,
it being agreed that in any foreclosure judgment, the court may reserve
jurisdiction for such purpose;
(6)determination of amounts deductible from sale proceeds pursuant to
Section 5/15‑1512 of the Act;
(7)application of income in the hands of any receiver or mortgagee in
possession; and
(8)computation of any deficiency judgment pursuant to Subsections (b)(2) and (e)
of Section 5/15‑1508 and Section 5/15‑1511 of the Act.
5.No Other Indebtedness and Mezzanine Financing.
Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness in connection with or
secured by the Mortgaged Property. Neither Borrower nor any owner of Borrower
shall (a) incur any “mezzanine debt,” secured or



--------------------------------------------------------------------------------



unsecured, or issue any preferred equity that is secured by a pledge of the
ownership interests in Borrower or by a pledge of the cash flows of Borrower to
the extent the Transfer of the underlying ownership interests is otherwise
prohibited by the Loan Agreement, or (b) incur any similar Indebtedness or
equity with respect to the Mortgaged Property or ownership interest in Borrower
or any owner of Key Principal or Guarantor that is secured by a pledge of the
cash flows of Borrower to the extent the Transfer of the underlying ownership
interests is otherwise prohibited by the Loan Agreement.
6.Default; Acceleration; Remedies.
(o)From and after the occurrence of an Event of Default, Lender, at its option,
may declare the Indebtedness to be immediately due and payable without further
demand, and may either with or without entry or taking possession as herein
provided or otherwise, proceed by any action at law or suit in equity or any
other appropriate proceedings, whether for the specific performance of any
agreement contained herein, or for an injunction against the violation of any of
the terms hereof, or in aid of the exercise of any power granted hereby or by
law (a) to enforce payment of the Mortgage Loan; (b) to foreclose this Security
Instrument judicially or non-judicially; (c) to enforce or exercise any right
under any Loan Document; and (d) to pursue any one (1) or more other remedies
provided in this Security Instrument or in any other Loan Document or otherwise
afforded by applicable law. Each right and remedy provided in this Security
Instrument or any other Loan Document is distinct from all other rights or
remedies under this Security Instrument or any other Loan Document or otherwise
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Borrower has the
right to bring an action to assert the nonexistence of an Event of Default or
any other defense of Borrower to acceleration and sale.
(p)In connection with any sale made under or by virtue of this Security
Instrument, the whole of the Mortgaged Property may be sold in one (1) parcel as
an entirety or in separate lots or parcels at the same or different times, all
as Lender may determine in its sole discretion. Lender shall have the right to
become the purchaser at any such sale. In the event of any such sale, the
outstanding principal amount of the Mortgage Loan and the other Indebtedness, if
not previously due, shall be and become immediately due and payable without
demand or notice of any kind. If the Mortgaged Property is sold for an amount
less than the amount outstanding under the Indebtedness, the deficiency shall be
determined by the purchase price at the sale or sales. To the extent not
prohibited by applicable law, Borrower waives all rights, claims, and defenses
with respect to Lender’s ability to obtain a deficiency judgment. Borrower
acknowledges that the Mortgaged Property does not constitute agricultural real
estate, as defined in Section 5/15‑1201 of the Act, or residential real estate,
as defined in Section 5/15‑1219 of the Act.
(q)Borrower acknowledges and agrees that the proceeds of any sale shall be
applied as determined by Lender unless otherwise required by applicable law.
(r)In connection with the exercise of Lender’s rights and remedies under this
Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness: (e) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal



--------------------------------------------------------------------------------



fees, outlays for documentary and expert evidence, stenographic charges and
publication costs; (f) all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender’s rights and remedies under the Loan Documents; and (g) costs (which
may be reasonably estimated as to items to be expended in connection with the
exercise of Lender’s rights and remedies under the Loan Documents) of procuring
all abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurance with respect to title as Lender may
deem reasonably necessary either to prosecute any suit or to evidence the true
conditions of the title to or the value of the Mortgaged Property to bidders at
any sale which may be held in connection with the exercise of Lender’s rights
and remedies under the Loan Documents. All expenditures and expenses of the
nature mentioned in this Section 6, and such other expenses and fees as may be
incurred in the protection of the Mortgaged Property and rents and income
therefrom and the maintenance of the lien of this Security Instrument, including
the fees of any attorney employed by Lender in any litigation or proceedings
affecting this Security Instrument, the Note, the other Loan Documents, or the
Mortgaged Property, including bankruptcy proceedings, any Foreclosure Event, or
in preparation of the commencement or defense of any proceedings or threatened
suit or proceeding, or otherwise in dealing specifically therewith, shall be so
much additional Indebtedness and shall be immediately due and payable by
Borrower, with interest thereon at the Default Rate until paid. Without limiting
the generality of the foregoing, all expenses incurred by Lender which are of
the type referred to in the Act, whether incurred before or after any decree or
judgment of foreclosure, and whether or not enumerated in this Security
Instrument, shall be added to the Indebtedness and/or by any judgment of
foreclosure.
(s)Any action taken by Lender pursuant to the provisions of this Section 6 shall
comply with the laws of the Property Jurisdiction including the Act. Such
applicable laws shall take precedence over the provisions of this Section 6, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession), or a receiver appointed pursuant to
the provisions of this Security Instrument any powers, rights or remedies prior
to, upon or following the occurrence of an Event of Default that are more
limited than the powers, rights, or remedies that would otherwise be vested in
such party under any applicable law in the absence of said provision, such party
shall be vested with the powers, rights, and remedies granted in such applicable
law to the full extent permitted by law.
7.Waiver of Statute of Limitations and Marshaling.
Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through



--------------------------------------------------------------------------------



or under it, and any party who now or in the future acquires a security interest
in the Mortgaged Property and who has actual or constructive notice of this
Security Instrument, waives any and all right to require the marshaling of
assets or to require that any of the Mortgaged Property be sold in the inverse
order of alienation or that any of the Mortgaged Property be sold in parcels (at
the same time or different times) in connection with the exercise of any of the
remedies provided in this Security Instrument or any other Loan Document, or
afforded by applicable law.
8.Waiver of Redemption; Rights of Tenants.
(t)Borrower hereby covenants and agrees that it will not at any time apply for,
insist upon, plead, avail itself, or in any manner claim or take any advantage
of, any appraisement, stay, exemption or extension law or any so-called
“Moratorium Law” now or at any time hereafter enacted or in force in order to
prevent or hinder the enforcement or foreclosure of this Security Instrument.
Without limiting the foregoing:
(17)Borrower, for itself and all Persons who may claim by, through or under
Borrower, hereby expressly waives any so-called “Moratorium Law” and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such “Moratorium Laws”, and all rights of reinstatement and redemption of
Borrower and of all other Persons claiming by, through or under Borrower are and
shall be deemed to be hereby waived to the fullest extent permitted by the laws
of the Property Jurisdiction;
(18)Borrower shall not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to Lender but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and
(19)if Borrower is a trust, Borrower represents that the provisions of this
Section 8 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower’s beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.
(u)Lender shall have the right and option to commence a civil action to
foreclose this Security Instrument and to obtain a decree of foreclosure and
sale subject to the rights of any tenant or tenants of the Mortgaged Property
having an interest in the Mortgaged Property prior to that of Lender. The
failure to join any such tenant or tenants of the Mortgaged Property as party
defendant or defendants in any such civil action or the failure of any decree of
foreclosure and sale to foreclose their rights shall not be asserted by Borrower
as a defense in any civil action instituted to collect the Indebtedness, or any
part thereof or any deficiency remaining unpaid after foreclosure and sale of
the Mortgaged Property, any statute or rule of law at any time existing to the
contrary notwithstanding.
9.Notice.



--------------------------------------------------------------------------------



(v)All notices under this Security Instrument shall be:
(20)in writing, and shall be (a) delivered, in person, (b) mailed, postage
prepaid, either by registered or certified delivery, return receipt requested,
or (c) sent by overnight express courier;
(21)addressed to the intended recipient at its respective address set forth at
the end of this Security Instrument; and
(22)deemed given on the earlier to occur of:
(A)the date when the notice is received by the addressee; or
(B)if the recipient refuses or rejects delivery, the date on which the notice is
so refused or rejected, as conclusively established by the records of the United
States Postal Service or such express courier service.
(w)Any party to this Security Instrument may change the address to which notices
intended for it are to be directed by means of notice given to the other party
in accordance with this Section 9.
(x)Any required notice under this Security Instrument which does not specify how
notices are to be given shall be given in accordance with this Section 9.
10.Mortgagee-in-Possession.
Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.
11.Release.
Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.
12.Governing Law; Consent to Jurisdiction and Venue.
This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or



--------------------------------------------------------------------------------



otherwise.
13.Miscellaneous Provisions.
(y)This Security Instrument shall bind, and the rights granted by this Security
Instrument shall benefit, the successors and assigns of Lender. This Security
Instrument shall bind, and the obligations granted by this Security Instrument
shall inure to, any permitted successors and assigns of Borrower under the Loan
Agreement. If more than one (1) person or entity signs this Security Instrument
as Borrower, the obligations of such persons and entities shall be joint and
several. The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Security
Instrument shall create any other relationship between Lender and Borrower. No
creditor of any party to this Security Instrument and no other person shall be a
third party beneficiary of this Security Instrument or any other Loan Document.
(z)The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.
(aa)The following rules of construction shall apply to this Security Instrument:
(23)The captions and headings of the sections of this Security Instrument are
for convenience only and shall be disregarded in construing this Security
Instrument.
(24)Any reference in this Security Instrument to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Security Instrument or to a Section or Article of this Security Instrument.
(25)Any reference in this Security Instrument to a statute or regulation shall
be construed as referring to that statute or regulation as amended from time to
time.
(26)Use of the singular in this Security Instrument includes the plural and use
of the plural includes the singular.
(27)As used in this Security Instrument, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only,
and not a limitation.
(28)Whenever Borrower’s knowledge is implicated in this Security Instrument or
the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Security Instrument, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.



--------------------------------------------------------------------------------



(29)Unless otherwise provided in this Security Instrument, if Lender’s approval
is required for any matter hereunder, such approval may be granted or withheld
in Lender’s sole and absolute discretion.
(30)Unless otherwise provided in this Security Instrument, if Lender’s
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender’s sole and absolute
discretion.
(31)All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.
(32)“Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
14.Time is of the Essence.
Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.
15.WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:
|X|
Exhibit A        Description of the Land (required)

|X|
Exhibit B        Modifications to Security Instrument (Condominium
Subordination)

[Remainder of Page Intentionally Blank]


IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument



--------------------------------------------------------------------------------



under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.
BORROWER:
SIR LINCOLN TOWER, LLC,
an Illinois limited liability company
 
By:     Steadfast Income Advisor, LLC,
a Delaware limited liability company
Its:    Manager
By:
/s/ Rodney F. Emery
Name:
Rodney F. Emery
Title:
CEO and President



The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:


Debtor Name/Record Owner: SIR LINCOLN TOWER, LLC


Debtor Chief Executive Office Address:
18100 Von Karman Avenue, Suite 500
Irvine, Orange County, California 92612
Debtor Organizational ID Number: 0299210-8
The name and chief executive office of Lender (as Secured Party) are:
Secured Party Name: PNC BANK, NATIONAL ASSOCIATION


Secured Party Chief Executive Office Address:
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301








--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


STATE OF CALIFORNIA
)
 
 
)
SS.
COUNTY OF ORANGE
)
 



On March 21, 2012, before me, Mona Salama, a Notary Public, personally appeared
Rodney F. Emery, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
/s/ Mona Salama
 
Notary Public



[Seal]







--------------------------------------------------------------------------------



EXHIBIT A
DESCRIPTION OF THE LAND


THOSE certain premises comprising a portion of the Lincoln Tower Mixed Use
Condominium, a condominium, said condominium having been established pursuant to
the Illinois Condominium Act and the Declaration of Condominium Ownership and
Covenant, Easements and Restrictions of Lincoln Tower Mixed Use Condominium, a
condominium, recorded in the Official Records of Sangamon County, Illinois on
August 6, 2010 as Document No. 2010R26399 (the "Declaration"), the premises
being more particularly described as follows:


All of Unit No. 2 (the "Unit") as described in the Declaration of Condominium
Ownership and Covenant, Easements and Restrictions, and as shown on the Plat of
Condominium, for LINCOLN TOWER MIXED USE CONDOMINIUM, a condominium (the "Plat
of Condominium") that is recorded in the Official Records of Sangamon County,
Illinois on August 6, 2010 as document number 2010R26399; Together with the
Unit's interest in all Common Elements and Limited Common Elements of the
Condominium as described in the Declaration and shown on the Plat of
Condominium; and


Together with, a Non-Exclusive Easement for the benefit of Unit 2 recorded March
31, 2003 as document number 2003R17397, for the purposes of permitting Existing
balconies which have been in place since circa 1965 to remain and be maintained
in their present location over and above the Third Street right of way
immediately East and adjacent to Lot 62 of the Assessor's Subdivision of the
North Half of the Northeast Quarter of Section 33, and part of the West Half of
the Northwest Quarter of Section34, Township 16 North, Range 5 West of the Third
Principal Meridian.


Tax I.D. No.: 14-34-154-020
New Tax I.D. No. for Future Assessments: 14-34-154-028


(520 South Second Street, Springfield, Illinois)





--------------------------------------------------------------------------------



EXHIBIT B
MODIFICATIONS TO SECURITY INSTRUMENT
(Condominium Subordination)
The foregoing Security Instrument is hereby modified as follows:
1.    Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Security Instrument.
2.    Section 1 of the Security Instrument (Defined Terms) is hereby amended by
adding the following new definitions in the appropriate alphabetical order:
“Condominium” means all of Unit 2 and all of Borrower’s undivided interests in
the common elements comprising Lincoln Tower Mixed Use Condominium.
“Condominium Act” means The Condominium Property Act of the State of Illinois,
codified in Chapter 765 of the Illinois Statutes, as amended from time to time.
“Condominium Documents” means, collectively, (a) that certain Declaration of
Condominium Ownership and Covenants, Easements and Restrictions of Lincoln Tower
Mixed Use Condominium, as recorded in the official records of Sangamon County,
State of Illinois, on August 6, 2010, as Document No. 2010R26399, (b) those
certain Bylaws (as amended, restated, modified or expanded) and (c) that certain
Plat establishing and describing the Condominium.
3.    The definition of “Mortgaged Property” set forth in Section 1 of the
Security Instrument (Defined Terms) is hereby deleted and restated in its
entirety to read as follows:
“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest in and to all of the following:
(a)    the Land;
(b)    the Improvements;
(c)    the Personalty;
(d)    current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;
(e)    insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained



--------------------------------------------------------------------------------



the insurance pursuant to Lender’s requirements;
(f)    awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;
(g)    contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;
(h)    Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;
(i)    earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;
(j)    Imposition Deposits;
(k)    refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);
(l)    tenant security deposits;
(m)    names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;
(n)    Collateral Accounts and all Collateral Account Funds;
(o)    products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds;
(p)    all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized; and
(q)    all rights, easements, rights of way, reservations and powers of Borrower
under



--------------------------------------------------------------------------------



the Condominium Act and the Condominium Documents in Borrower’s capacity as
owner of the Condominium units (and as declarant under the Condominium
Documents) as well as any rights that Borrower may have, in any capacity, under
the Condominium Act and the Condominium Documents and as developer of the
Condominium in addition to Borrower’s rights as owner of any of the units or the
Condominium, specifically including but not limited to all rights to approve any
amendments to the Condominium Documents and all rights to expand the
Condominium.
4.    The following provision is hereby added to the Security Instrument as
Section 16 (Condominium Provisions):
16.    Condominium Provisions.
(a)    Subordination.
The Condominium Documents shall not be modified or amended without the prior
written consent of Lender until the Indebtedness has been paid in full.
(b)    Appointment of Proxy and Attorney-in-Fact.
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s proxy
and attorney-in-fact, which appointment shall be deemed coupled with an
interest, for and in its behalf to perform all of the obligations of Borrower
and to exercise all of the rights and powers of Borrower under the Condominium
Documents without any liability therefor or thereunder. Borrower hereby
instructs, grants and gives to Lender full power and authority to do and perform
all and every act and action whatsoever authorized, permitted, requisite or
necessary to be done by Borrower under the provisions of the Condominium
Documents. Borrower hereby ratifies and confirms that Lender shall have the
right, but not the obligation, to perform such acts under the Condominium
Documents. Notwithstanding anything in this paragraph to the contrary, the
rights



--------------------------------------------------------------------------------



and powers of Borrower granted in this paragraph may not be exercised by Lender
prior to the occurrence of an Event of Default.
(c)    Indemnification.
Borrower agrees to indemnify and hold Lender harmless from and against any and
all losses, cost, liabilities, or damages (including attorney’s fees and
disbursements) arising out of (1) the failure of Borrower to comply with any
state or local law, ordinance, statute, or regulation by any governmental
authority covering the Condominium; or (2) any claim of any unit owner or tenant
of any unit owner as a result of any violation, breach, misrepresentation,
fraud, act, or omission of any obligation of Borrower as set forth in the
Condominium Documents.
(d)    Construction of Declarant.
Nothing contained herein or in the Loan Documents is intended to or shall be
construed to constitute Lender as the “Declarant” under the Condominium Act
and/or the Condominium Documents or as owner of the Condominium, a partner or
joint venturer of Borrower.
/s/ R.F.E.
Borrower Initials








